DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.

 Allowable Subject Matter

The allowed claims are 2 and 20.
The following is an examiner’s statement of reasons for allowance.  Applicant has amended the claims, and agreed to a further Examiner’s amendment, as presented below.  Applicant’s arguments vis-à-vis the primary reference Cabrera are found to be persuasive, further in view of the two Staal declarations filed by Applicant.   Particularly, the Staal Declaration from 4/28/2021 provides data for the criticality of the dose ranges taught by Applicant, and differentiates the activity at the Kca3.1 potassium channel over compound activity at the sigma receptor.  See, e.g.,

    PNG
    media_image1.png
    244
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    242
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    375
    636
    media_image3.png
    Greyscale

In its present response, Applicant has further provided arguments that Cabrera is not enabled for the disclosed activity at the sigma receptor. (Response at 4-6).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew H. Berks on April 21, 2022.

-In claim 2, line 5, after “immune cells” insert –in a mammal suffering from neuropathic pain--;

-Delete claims 18 and 19.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627